Title: To John Adams from John Jay, 1 February 1783
From: Jay, John
To: Adams, John


Sir
Paris 1 Feby. 1783

Mr. Fitzherbert has just been with me. He will give passports for american merchantmen, on our doing the like for british ones. He informed me that Doctr. Franklin is preparing a number of these Passports, in his own name. As this Business appears to both of us to appertain rather to the american Commissioners for peace, than to the residentiary minister at this or any other Court; would it not be proper to apprize the Doctr. of our Sentiments, before the passports he is now making out shall be delivered?—
Yours &c:
John Jay


  